peranrwenrormereeasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uniform issue list ter rte legend taxpayer a bank m bank n ira x account y amount s date date date date dear this is in response to your letter dated and supplemented by a letter dated in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling_request page taxpayer a age_ represents that on date he received a total_distribution from ira x held at bank m in amount s taxpayer a represents that he intended to rollover amount s to an ira certificate of deposit at bank n on date taxpayer a received the total_distribution of amount s from ira x in the form of a check on date taxpayer deposited the check for amount s into account y a certificate of deposit account cd at bank n taxpayer a represents that he informed the clerk at bank n of his intent to open an ira cd however account y was a non-ira cd a letter dated date that amount s had not been rolled over into an eligible rollover on date taxpayer a discovered that amount s had not been deposited into a rollover ira account at bank n bank n ain a ira due to a clerical_error taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the clerical_error made by representative o of bank n which led to amount s being placed into a non-ira cd account taxpayer a further represents that amount s has not been used for any other purpose investigated the matter and advised taxpayer _ based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount s from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if i the entire amount received including money and any other_property i is paid into an ira for the benefit of such individual not later than the day after the day on which he receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to-waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred __ the information and documentation presented by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by a clerical_error made by bank n which led to amount s from ira x being placed into a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount s from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount s from ira x into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount s will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page4 this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact i d no at se t ep ra t sincerely yours donzell littlejohn manager _ employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
